Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered January 3, 2002, convicting him of manslaughter in the second degree, criminal possession of a weapon in the second degree, and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant waived his contention concerning the trial court’s submission of the crime of manslaughter in the second degree to the jury (see CPL 300.50 [1]; People v Dennis, 263 AD2d 618 [1999]; People v Wilson, 168 AD2d 696, 699 [1990]).
The defendant, allegedly one of several gunmen who shot and killed the victim, contends that his convictions were not supported by legally sufficient evidence because there was no evidence that he fired a gun during the incident. However, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), a rational jury could find that he did indeed fire a gun, as there was testimony from eyewitnesses describing a shooter that closely matched the defendant’s description.
The defendant’s remaining contentions either are unpreserved for appellate review (see CPL 470.05 [2]), without merit, or do not require reversal. Prudenti, P.J., H. Miller, Spolzino and Lifson, JJ., concur.